Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-4 and 6-9 are pending in the application. Claim 5 has been cancelled.   Thus, claims 1-4 and 6-9 have been examined as the subject matter of record.

Maintained Rejections
	Applicant's arguments filed October 7, 2020 are acknowledged and have been fully considered.  
	The rejection of claims 1-4 and 6-9 under 35 USC 103 as being obvious over Fowler et al. (US PG Publication 2008/0248955 A1) in view of Brown et al. (US PG Publication 2015/0335011 A1)is maintained for the reasons of record. 

Claim Rejections - 35 USC §103 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-4 and 6-9 are rejected under 35 USC 103 as being obvious over Fowler et al. (US PG Publication 2008/0248955 A1) in view of Brown et al. (US PG Publication 2015/0335011 A1).


Applicant’s Invention

	    Applicant claims polar pesticide formulation comprising: (a) a polar pesticide active ingredient that is from 5 to 16 weight percent of the polar pesticide formulation; (b) a solvent package; wherein the solvent package includes a mixture of: (bi) at least one water-miscible, low toxicity, high polarity solvent package that is from 20 to 50 weight percent of the polar pesticide formulation; wherein the at least one water- miscible, low toxicity, high polarity solvent package includes a mixture of: (bia) a pyrrolidone compound; and (bip) a sulfur-containing compound; (bii) at least one water-immiscible, low polarity solvent package that is from 20 to 40 weight percent of the polar pesticide formulation; wherein the at least one water-immiscible, low polarity solvent package includes a mixture of: (biia) a hydrocarbon compound; and (bii ) a soybean based plant oil compound; and (c) a complex surfactant package that is from 17.5 to 22.5 weight percent of the polar pesticide formulation; wherein the complex surfactant package includes a mixture of: (ci) at least one nonionic surfactant; and (cii) at least one anionic surfactant.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

     
   Fowler et al. teach stable emulsifiable concentrates comprising an oil adjuvant and at least one member selected from the group consisting of herbicidally active 2-[4[(5-chloro-3-fluoropyridin-2-yloxy)-phenoxy]-propionic acid derivatives and quinoline derivative safeners and to the use thereof as a pesticide (abstract).  Specifically, the emulsifiable concentrate comprises a herbicidally effective amount, preferably 1 to 30% by weight, of at least one herbicide ([0030]) and 5 to 80%, preferably 25 to 70%, by weight of at least one oil adjuvant, wherein said oil adjuvant comprises an oil of vegetable or animal origin, or a mineral oil, alkyl esters thereof or mixtures of those oils and oil derivatives ([0032]). In a preferred embodiment a methyl ester of a plant oil is used, specifically the methyl ester of canola oil ([0053], biiβ of the instant claims).   Fowler et al teach that the emulsifying surfactant system is an amount sufficient to form an oil-in-water emulsion when the formulation is added to water, preferably between 1 and 30% by weight ([0034]).  Fowler et al. teach that the application and action of the oil adjuvants may be improved by combining them with surface-active substances such as non-ionic, anionic or cationic surfactants ([0055], ci and ci of the instant claims) wherein the anionic surfactants may be C8-20 alkyl sulfosuccinates and sulfosuccinamates ([0059], anionic surfactant of the instant claims).  Fowler et al. teach that the anionic surfactants are optionally neutralized with a basic compound ([0065]) that include tallow amine ethoxylates, cocoamine ethoxylates, oleylamine ethoxylates, and stearylamine ethoxylates ([0066], nonionic surfactant of the instant claims).  Lastly, Fowler et al. teach that suitable water-immiscible solvents are preferably selected from the group consisting of aromatic hydrocarbons, aliphatic 
keep the active and safener in solution in the presence of the adjuvant, preferably 
5 to 70% by weight, more preferably 25 to 60% by weight ([0033]).
     With regards to the specific use of methyl soyate and a dialkyl sulfosuccinate as well of the process for preparing the claimed composition, Fowler et al. does teach, in a preferred embodiment, the use of a methyl ester of a plant oil as well as the use of anionic surfactants selected from C8-20 alkyl sulfosuccinates.  This is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Fowler et al. is that Fowler et al.  al. do not expressly teach (a) a polar pesticide active ingredient selected from the group consisting of imidacloprid, thiamethoxam, clothianidin, acetamiprid, clopyralid, diflufenican, tebuconazole, oxyfluorfen, propanil, oryzalin, propoxur, thiocloprid, buprofezin, indoxacarb, and bentazone, or mixtures thereof, (b) a solvent package; wherein the solvent package includes a mixture of: (bi) at least one water-miscible, low toxicity, high polarity solvent package that is from 20 to 50 weight percent of the polar pesticide formulation; wherein the at least one water- miscible, low toxicity, high polarity solvent package includes a mixture of: (biα) a pyrrolidone compound; and (biβ) a sulfur-containing compound (a,bi, biα and biβ of the instant  wherein the solvent system comprises a combination of benzyl acetate and a sufficient amount of at least one polar, substantially water-miscible co-solvent ([0012]) wherein the at least one substantially water-miscible co-solvent is preferably selected from the group of N-methylpyrrolidinone (NMP, biα of the instant claims); dimethylsulphoxide (DMSO, biβ of the instant claims); dimethylformamide (DMF);… or mixtures thereof ([0016]).   More preferably, Brown et al. teach that the active ingredient is selected from pyridine-based herbicides such clopyralid, diflufenican, oxyfluorfen, propanil, triadimenol, oryzalin, propoxur, bifenthrin, indoxacarb, imidacloprid and thiacloprid, or mixtures thereof ([0018], component a of the instant claims).  Lastly, Brown et al. teach a method of making an emulsion-in-water (EW) formulation comprising at least one agrochemical active ingredient, the method comprising the following steps of alternatively, combining the agrochemical active ingredient, benzyl acetate and a polar, substantially water-miscible co-solvent; followed by adding at least one suitable surfactant emulsifier/s and/or at least one stabilizer/s to make an emulsifiable formulation; and then contacting the composition with water, whereby the active ingredient is substantially soluble at 0.degree.  C. on storage in the presence of seed crystals ([0024]), limitation of instant claim 7.  
      With regards to the limitations of instant claims 1 and 4, wherein Applicant claims that the at least one water-miscible, low toxicity, high polarity solvent package that is 
re-induce crystallization of the active ingredient upon dilution in water or storage ([0038]).  Thus, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


     The teachings of and Fowler et al. and Brown et al.  are directed to emulsifiable concentrate (EC) formulations comprising a least one agrochemical active ingredient.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Fowler et al. and Brown et al.  to arrive at the claimed pesticide formulation comprising (a) a polar pesticide active ingredient selected from the group consisting of imidacloprid, thiamethoxam, clothianidin, acetamiprid, clopyralid, diflufenican, tebuconazole, oxyfluorfen, propanil, oryzalin, propoxur, thiocloprid, buprofezin, indoxacarb, and bentazone, or mixtures In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional emulsifiable concentrate (EC) formulations set forth prima facie obvious subject matter. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




















Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on October 7, 2020, with respect to the  rejection of  claims 1-4 and 6-9 under 35 USC 103 as being obvious over Fowler et al. (US PG Publication 2008/0248955 A1) in view of Brown et al. (US PG Publication 2015/0335011 A1)have been fully considered but they are not persuasive.   First, Applicant argues that Fowler and Brown, alone or in combination, do not teach or suggest "(bi) at least one water-miscible, low toxicity, high polarity solvent package that is from 20 to 50 weight percent of the polar pesticide formulation; wherein the at least one water-miscible, low toxicity, high polarity solvent package includes a mixture of: (bia) a pyrrolidone compound; and (bip) a sulfur- containing compound" or "(c) a complex surfactant package that is from 17.5 to 22.5 weight percent of the polar pesticide formulation; wherein the complex surfactant package includes a mixture of: (ci) at least one nonionic surfactant; and (cii) at least one anionic surfactant" as recited in Applicant's claims 1 and 7 .  However, the Examiner is not persuaded by Applicant’s argument.  With regards to "(bi) at least one water-miscible, low toxicity, high polarity solvent package that is from 20 to 50 weight percent of the polar pesticide formulation; wherein the at least one water-miscible, low toxicity, high polarity solvent package includes a mixture of: (bia) a pyrrolidone compound; and (bip) a sulfur- containing compound", the secondary teaching of Brown et al. was joined  to show that the use of these .  

Applicant argues that the Office Action then relies upon Brown for the deficiencies of Fowler and that Brown does discuss that a water-miscible solvent may be utilized (paragraphs [0014] and [0016]). However, Applicant argues that Brown explicitly provides that, when utilized, amount of the water- miscible solvent is based upon an amount of benzyl acetate that is utilized and that Brown further states that "That is, benzyl acetate is able to substantially overcome the problem of crystallization on dilution which is often associated with using polar, substantially water- miscible solvents as co-solvents to achieve the desired solubility in the concentrate." In other words, Applicant argues that Brown provides that benzyl acetate is required when utilizing polar, substantially water-miscible solvents and that that amount of polar, substantially water-miscible solvents utilized is based upon a ratio with the required benzyl acetate. 
However, Applicant argues that Fowler does not appear to discuss a composition containing any benzyl acetate, let alone the significant benzyl acetate concentrations discussed by Brown.   Additionally, Applicant argues that it is improper to combine references where the references teach away from their combination.  Applicant argues that Fowler is directed toward compositions including: 1 to 30% by weight, of at least one herbicide; optionally, at least one safener; 5 to 80% by weight of at least one oil adjuvant; 5 to 70% by weight of at least one water-immiscible solvent. However, 1.Brown provides that benzyl acetate is required when utilizing polar, substantially water-miscible solvents and that that amount of polar, substantially water-miscible solvents utilized is based upon a ratio with the required benzyl acetate and that Fowler does not appear to discuss a composition containing any benzyl acetate and 2. that because Fowler explicitly provides that the composition contains "less than 2.5% water", one of ordinary skill in the art would not add a "water-miscible" solvent to the Fowler composition as suggested by the Office Action, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617